213 S.W.3d 194 (2007)
Sandra BROCK, Plaintiff/Appellant,
v.
Julie MORAN, Defendant,
Wells Fargo Merchant Services, LLC, and Wells Fargo Bank, N.A., Defendants/Respondents.
No. ED 88291.
Missouri Court of Appeals, Eastern District, Division Four.
January 30, 2007.
James J. Leightner, Diekman & Leightner, Clayton, MO, for appellant.
David C. Knieriem, Clayton, MO, for defendant Julie Moran.
David Wells, Catherine A. Schroeder, Frank J. Smith, Jr., Thompson Coburn LLP, St. Louis, MO, for respondents Wells Fargo Merchant Services, LLC and Wells Fargo Bank, N.A.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Plaintiff, Sandra Brock, appeals from the entry of summary judgment in favor of defendants, Wells Fargo Merchant Services, LLC and Wells Fargo Bank, N.A. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
The motion to dismiss the appeal is denied.